Exhibit 10.25

 

NABI BIOPHARMACEUTICALS

SUMMARY OF NON-EMPLOYEE DIRECTOR FEES

 

Under Nabi Biopharmaceuticals’ compensation policy for non-employee directors,
each non-employee director receives an annual retainer of $20,000 plus a fee of
$1,000 for each Board and committee meeting attended by the director (whether
the meeting is in person or by conference telephone). Currently, each
chairperson of a standing Board committee receives an annual retainer of $3,000.
Effective May 2005, each member of a standing Board committee will receive an
annual retainer of $2,500, and each chairperson of a standing Board committee
will receive an annual retainer of $5,000, except that the chairman of the Audit
Committee will receive an annual retainer of $7,500. Fees are paid for
attendance at committee meetings even if they are held on the same day as Board
meetings. Directors are reimbursed for out-of-pocket expenses incurred in
connection with attendance at Board and committee meetings. Under Nabi
Biopharmaceuticals’ 2004 Stock Plan for Non-Employee Directors, each
non-employee director may elect to be paid his or her annual retainer, in whole
or in part, in shares of Common Stock in lieu of cash